Construction of the statute quoted in Justice McDONALD'S opinion necessitates determination of what constitutes "loss of the first phalange." Does it mean severance in toto, or in a practical sense should it be held to be the loss of such a major portion of the phalange that the remainder is of no practical value in an industrial sense? In Reno v. Holmes,238 Mich. 572, we committed ourselves to the latter rule. Mr. Justice FELLOWS, writing for the court, quoted with approval from Payne v. Industrial Commission, 296 Ill. 223
(129 N.E. 830), the following:
"The loss of any substantial portion of a leg constitutes the loss of the leg within the meaning of the compensation act, and the necessary amputation of the leg ten inches above the ankle joint will entitle the employee to compensation for loss of the leg."
Justice FELLOWS added:
"We are persuaded that we should follow that holding. To hold that one had lost only a foot unless the leg was amputated at the extreme upper *Page 621 
part would not comport with the common acceptance of the language used by the legislature or the beneficent purposes of the act."
The commission in deciding the instant ease followed this interpretation of the statute. A similar provision in the New York statute has been so construed. In re Petrie, 215 N.Y. 335
(109 N.E. 549). The award of the commission should be affirmed, with costs to appellee.
CLARK, J., concurred with NORTH, J.